Name: Commission Regulation (EEC) No 548/89 of 28 February 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 3.3.1989 EN Official Journal of the European Communities L 60/31 COMMISSION REGULATION (EEC) No 548/89 of 28 February 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19. ANNEX Description of the goods CN code Reasons (1) (2) (3) 1. Lightweight, loose-fitting, knitted garment (100 % cotton) intended to cover the upper part of the body reaching down to mid-thigh. It has a rounded, loose-fitting neckline with short loose-fitting sleeves and is hemmed at the base of the garment. There is knitted ribbing sewn on at the sleeve-ends. The garment also has a tie string sewn into the left seam at the waist. (See photograph No 400). 6104 42 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, as well as by the texts of CN codes 6104 and 6104 42 00. Classification as a nightdress is excluded because the garment in question is not clearly identifiable as being intended to be worn exclusively as nightwear. 2. Lightweight, loose-fitting, knitted garment (65 % polyester, 35 % cotton) intended to cover the upper part of the body reaching down to mid-thigh. It has a rounded, loose-fitting neckline and very short loose-fitting sleeves and is hemmed at the base of the garment. There are knitted bands sewn on at the neckline and sleeve-ends. It also has tie-string and loops sewn into the side seams at the waist for the tie-string to pass through. (See photograph No 401). 6104 43 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, as well as by the texts of CN codes 6104 and 6104 43 00. Classification as a nightdress is excluded because the garment in question is not clearly identifiable as being intended to be worn exclusively as nightwear. 3. Lightweight, loose-fitting, knitted garment of 100 % synthetic textile fibres intended to cover the upper part of the body reaching down to mid-thigh. It has a rounded, loose-fitting neckline with very short loose-fitting sleeves and is hemmed at the base of the garment. It also has knitted bands sewn on at the neckline and sleeve-ends. The garment also has a knitted tie-string sewn into the left seam at the waist. (See photograph No 405). 6104 43 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature as well as by the texts of CN codes 6104 und 6104 43 00. Classification as a nightdress is excluded because the garment in question is not clearly identifiable as being intended to be worn exclusively as nightwear.